Exhibit 10.77
BURGER KING WORLDWIDE HOLDINGS, INC.
2011 OMNIBUS INCENTIVE PLAN
OPTION AWARD AGREEMENT
     Unless defined in this Option Award Agreement (this “Award Agreement”),
capitalized terms will have the same meanings ascribed to them in the Burger
King Worldwide Holdings, Inc. 2011 Omnibus Incentive Plan (as may be amended
from time to time, the “Plan”).
     Pursuant to Section 6 of the Plan, you have been granted a Non-Qualified
Stock Option (the “Option”) on the following terms and subject to the provisions
of the Plan, which is incorporated herein by reference. In the event of a
conflict between the provisions of the Plan and this Award Agreement, the
provisions of the Plan will govern.
Total Number of Millishares Underlying Options:

     
Exercise Price per Millishare:
  $15.82 per Millishare
 
   
Grant Date:
  February 3, 2011
 
   
Expiration Date:
  February 2, 2021
 
   
Vesting Date:
  October 19, 2015, subject to your continued Service through the Vesting Date
and further subject to the Section entitled “Termination” in Exhibit A.

     By execution of this Award Agreement, you and the Company agree that this
Option is granted under and governed by the terms and conditions of the Plan and
the terms and conditions set forth in the attached as Exhibit A.



          GRANTEE
        Name:            

          BURGER KING WORLDWIDE HOLDINGS, INC.
    By:         Name:         Title:        



 A-1 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF THE
OPTION AWARD AGREEMENT
Vesting.
     This Option will vest and become exercisable on the “Vesting Date” set
forth in this Award Agreement. Any portion of this Option that becomes
exercisable in accordance with the foregoing will remain exercisable until the
Expiration Date, unless earlier terminated pursuant to the Plan or this Award
Agreement (including, without limitation, the section below entitled
“Termination”). Subject to the section below entitled “Termination,” this Option
may be exercised only while you are employed by the Company or any of its
Affiliates. Prior to the exercise of this Option, you will not have any rights
of a shareholder with respect to this Option or the Shares subject thereto.
Method of Exercise.
     This Option will be exercisable pursuant to procedures approved by the
Committee and communicated to you. No Shares will be delivered pursuant to the
exercise of this Option unless (i) you have complied with your obligations under
this Award Agreement, (ii) the exercise of this Option and the delivery of such
Shares complies with applicable law, (iii) the Company has received full
payment, in accordance with the methods set forth below in the section entitled
“Manner of Payment,” of the aggregate exercise price of the Option,
(iv) arrangements that are satisfactory to the Committee in its sole discretion
have been made for your payment to the Company of the amount, if any, that is
necessary to be withheld in accordance with applicable Federal or state
withholding requirements, and (v) if the effective date of such exercise is
prior to an Initial Public Offering, you have entered into a Management
Shareholders’ Agreement with respect to the Shares to be purchased upon such
exercise, which shall generally provide, among other things, for restrictions on
the Transfer of the Shares purchased and the right of the Company to repurchase
such Shares or to require you to sell such Shares upon the occurrence of certain
events. Until such time as the Shares are delivered to you (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), you will have no right to vote or receive dividends or
any other rights as a shareholder with respect to such Shares, notwithstanding
the exercise of this Option.
Adjustment for Certain Events.
     If and to the extent that it would not cause a violation of Section 409A of
the Code or other applicable law, if any of the events described in Section 5(d)
of the Plan shall occur, the Committee shall make an adjustment as described in
such Section 5(d) to prevent dilution or enlargement of the benefits provided
under this Option.

A-2



--------------------------------------------------------------------------------



 



Manner of Payment.
     On or before the effective date of the exercise of this Option, you shall
deliver to the Company full payment (or make provisions satisfactory to the
Committee therefor) of the Exercise Price per Share for the Shares to be
purchased upon such exercise and full payment of the withholding or other
applicable taxes due in respect of such exercise. The Exercise Price may be paid
in whole or in part either (i) by certified check, bank cashier’s check or wire
transfer or (ii) to the extent permitted by the Committee, with Shares you own,
or the withholding of Shares that otherwise would be delivered to you as a
result of the exercise of this Option. The withholding or other applicable taxes
may only be paid by certified check, bank cashier’s check or wire transfer,
unless otherwise determined by the Committee in its sole and absolute
discretion.
     Any payment of the Exercise Price made in Shares you own shall be effected
by the delivery of the certificate(s) for such Shares, if such Shares are
certificated, to the Company, duly endorsed in blank or accompanied by stock
powers duly executed in blank, together with any other documents and evidences
as the Company shall require from time to time.
Termination.
     Upon termination of your Service (other than as set forth below) prior to
the Vesting Date, you will forfeit this Option without any consideration due to
you.
     If your Service terminates prior to the Vesting Date Without Cause (as
defined below) or by reason of your death, Retirement or Disability (as defined
below), you (or, if applicable, such other person who is entitled to exercise
this Option) shall be vested in the number of Shares as if the Shares subject to
the Option vested 20% on October 19, 2011, October 19, 2012, October 19, 2013,
October 19, 2014 and October 19, 2015, respectively, and you (or, if applicable,
such other person who is entitled to exercise this Option) may exercise the
Option to the extent vested on the date of termination of your Service as
provided for below.
     To the extent this Option is or becomes exercisable on the date of
termination of your Service, then, if you (or, if applicable, such other person
who is entitled to exercise this Option) do not exercise this Option on or prior
to the expiration of the Option Exercise Period (as set forth below), this
Option will terminate. In no event may you exercise this Option after the
Expiration Date.

A-3



--------------------------------------------------------------------------------



 



                Type of Termination     Option Exercise Period    
Without Cause
    90 day period beginning on the date of termination    
Resignation
    90 day period beginning on the date of termination    
Retirement
    One year period beginning on the date of termination    
Disability
    One year period beginning on the date of termination    
Death
    One year period beginning on the date of termination    
For Cause
    None, the Option expires immediately    

     The date of termination of your Service will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law). The Committee
shall have the exclusive discretion to determine the date of termination of your
Service for purposes of this Option.
     In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of a termination of your Service on this Option
and the terms of any Employment Agreement, the terms of your Employment
Agreement will govern.
     For purposes of this Award Agreement, the following terms shall have the
following meanings:
     “Cause” means (i) a material breach by you of any of your obligations under
any written employment agreement with the Company or any of its Affiliates,
(ii) a material violation by you of any of the policies, procedures, rules and
regulations of the Company or any of its Affiliates applicable to employees or
other service providers generally or to employees or other service providers at
your grade level; (iii) the failure by you to reasonably and substantially
perform your duties to the Company or its Affiliates (other than as a result of
physical or mental illness or injury); (iv) your willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (v) your fraud or misappropriation of funds; or (vi) the commission
by you of a felony or other serious crime involving moral turpitude; provided
that if you are a party to an Employment Agreement at the time of termination of
your Service and such Employment Agreement contains a different definition of
“cause” (or any derivation thereof), the definition in such Employment Agreement
will control for purposes of this Award Agreement.

A-4



--------------------------------------------------------------------------------



 



     If you are terminated Without Cause and, within the twelve (12) month
period subsequent to such termination of your Service, the Company determines
that your Service could have been terminated for Cause, subject to anything to
the contrary that may be contained in your Employment Agreement at the time of
termination of your Service, your Service will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
     “Disability” means (i) a physical or mental condition entitling you to
benefits under the long-term disability policy of the Company covering you or
(ii) in the absence of any such policy, a physical or mental condition rendering
you unable to perform your duties for the Company or any of its Affiliates for a
period of six (6) consecutive months or longer; provided that if you are a party
to an Employment Agreement at the time of termination of your Service and such
Employment Agreement contains a different definition of “disability” (or any
derivation thereof), the definition in such Employment Agreement will control
for purposes of this Award Agreement.
     “Retirement” means a termination of Service by you on or after the later of
(i) your 55th birthday and (ii) your completion of five years of Service with
the Company or its Affiliates.
     “Without Cause” means a termination of your Service by you for “Good
Reason”, if you have an Employment Agreement that defines the term “Good
Reason”, or by your employer (the “Employer”) other than any such termination by
your Employer for Cause or due to your death or Disability; provided that if you
are a party to an Employment Agreement at the time of termination of your
Service and such Employment Agreement contains a different definition of
“without cause” (or any derivation thereof), the definition in such Employment
Agreement will control for purposes of this Award Agreement.
Change in Control.
     In the event that a Change in Control occurs during your Service, this
Option shall vest in full upon the occurrence of such Change in Control, subject
to any terms and conditions that the Committee may impose in accordance with
Section 16(g) of the Plan, including without limitation a requirement that some
or all of the proceeds from the accelerated portion of the Option be held in
escrow and/or remain subject to risks of forfeiture or other conditions;
provided, however, that any vesting requirements imposed with respect to the
proceeds from the accelerated portion of the Option after a Change in Control
shall be accelerated and become fully vested in the event that your Service is
terminated after the Change in Control by the Company Without Cause or by reason
of your Retirement, death or Disability (or if you are subject to an Employment
Agreement that includes a definition of the term “Good Reason”, your Service is
terminated by you for Good Reason (as defined in the Employment Agreement)).
     In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of a Change in Control on this Option and the
terms of any Employment Agreement, the terms of your Employment Agreement will
govern.

A-5



--------------------------------------------------------------------------------



 



Taxes.
     Regardless of any action the Company or your Employer takes with respect to
any or all income tax, social security or insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate your liability for Tax-Related Items.
     Prior to exercise of this Option, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer or
from proceeds of the sale of Shares. Alternatively, or in addition, if
permissible under local law, the Company may in its sole and absolute discretion
(1) sell or arrange for the sale of Shares that you acquire to meet the
withholding obligation for Tax-Related Items, and/or (2) withhold the amount of
Shares necessary to satisfy the minimum withholding amount. Finally, you will
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise and
refuse to deliver the Shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.
No Guarantee of Continued Service.
     You acknowledge and agree that the vesting of this Option on the Vesting
Date is earned only by performing continuing Service (not through the act of
being hired or being granted this Award). You further acknowledge and agree that
this Award Agreement, the transactions contemplated hereunder and the Vesting
Date shall not be construed as giving you the right to be retained in the employ
of, or to continue to provide Service to, the Company or any Affiliate. Further,
the Company or the applicable Affiliate may at any time dismiss you, free from
any liability, or any claim under the Plan, unless otherwise expressly provided
in any other agreement binding you, the Company or the applicable Affiliate. The
receipt of this Award is not intended to confer any rights on you except as set
forth in this Award Agreement.
Termination for Cause; Restrictive Covenants.
     In consideration for the grant of this Option and for other good and
valuable consideration, the sufficiency of which is acknowledged by you, you
agree as follows:

A-6



--------------------------------------------------------------------------------



 



     Upon (i) a termination of your Service for Cause, (ii) a retroactive
termination of your Service for Cause as permitted herein or under your
Employment Agreement, or (iii) a violation of any post-termination restrictive
covenant (including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your Employment Agreement, any separation or
termination or similar agreement you may enter into with the Company or one of
its Affiliates in connection with termination of your Service, any Options you
hold that are then outstanding shall be immediately forfeited and the Company
may require that you repay (with interest or appreciation (if any), as
applicable, determined up to the date payment is made), and you shall promptly
repay, to the Company, the Fair Market Value (in cash or in Shares) of any
Shares received upon the exercise of Options during the period beginning on the
date that is one year before the date of your termination and ending on the
first anniversary of the date of your termination, minus the applicable exercise
price. The Fair Market Value of any such Shares shall be determined as of the
date of exercise of such Option.
Company’s Right of Offset.
     If you become entitled to a distribution of benefits under this Award, and
if at such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company or any of its Affiliates, then the
Company or its Affiliates, upon a determination by the Committee, and to the
extent permitted by applicable law and it would not cause a violation of
Section 409A of the Code, may offset such amount so owing against the amount of
benefits otherwise distributable. Such determination shall be made by the
Committee.
Acknowledgment of Nature of Award.
     In accepting this Option, you acknowledge that:
     (a) the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
     (b) the Option award is voluntary, occasional and discretionary and does
not create any contractual or other right to receive future Option awards, or
benefits in lieu of Options even if Options have been awarded repeatedly in the
past;
     (c) all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;
     (d) your participation in the Plan is voluntary;
     (e) this Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer;
     (f) this Option is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

A-7



--------------------------------------------------------------------------------



 



     (g) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
     (h) if the underlying Shares do not increase in value, this Option will
have no value;
     (i) if you receive Shares, the value of such Shares acquired upon exercise
may increase or decrease in value; and
     (j) no claim or entitlement to compensation or damages arises from
termination of this Option, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of this Option or Shares
received upon exercise of this Option resulting from termination of your Service
by the Employer and you irrevocably release the Company and the Employer from
any such claim that may arise.
Data Privacy Notice and Consent.
     You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Employer, the Company, its
Subsidiaries and its Affiliates or such other third party administrator as
designated by the Committee in its sole and absolute discretion for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
     You understand that the Company, the Employer and/or such other third party
administrator as designated by the Committee in its sole and absolute discretion
may hold certain personal information about you, including, but not limited to,
your name, home address and telephone number, date of birth, social insurance or
social security number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of this
Option or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon exercise of this Option may be deposited. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You understand that you may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative. You understand that refusal or withdrawal of consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

A-8



--------------------------------------------------------------------------------



 



Securities Laws.
     You acknowledge receipt of advice from the Company that (i) the Shares have
not been registered under the Securities Act of 1933 or qualified under any
state securities or “blue sky” or non-U.S. securities laws, (ii) it is not
anticipated that there will be any public market for the Shares, (iii) the
Shares must be held indefinitely and you must continue to bear the economic risk
of the investment in the Shares unless the Shares are subsequently registered
under the Securities Act of 1933 and such state laws or an exemption from
registration is available, (iv) although Rule 144 promulgated under the
Securities Act (“Rule 144”) may be available with respect to sales of securities
of the Company, you will not dispose of Shares in reliance on Rule 144 until the
Shares are no longer subject to the restrictions on transfer set forth in the
Management Shareholders’ Agreement, (v) if applicable, when and if the Shares
may be disposed of without registration in reliance upon Rule 144, such
disposition can be made only in limited amounts in accordance with the terms and
conditions of Rule 144, (vi) a restrictive legend in the form heretofore set
forth shall be placed on the certificates representing the Shares and (vii) a
notation shall be made in the appropriate records of the Company indicating that
the Shares are subject to restrictions on transfer set forth in this Agreement
and the Management Shareholders’ Agreement and, if the Company should in the
future engage the services of a stock transfer agent, appropriate stop-transfer
restrictions will be issued to such transfer agent with respect to the Shares.
Limits on Transferability; Beneficiaries.
     This Option shall not be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability to any party, or Transferred,
otherwise than by your will or the laws of descent and distribution or to a
Beneficiary upon your death, and this Option shall be exercised during your
lifetime only by you or your guardian or legal representative, except that this
Option may be Transferred to one or more Beneficiaries or other Transferees
during your lifetime with the consent of the Committee, and may be exercised by
such Transferees in accordance with the terms of this Award Agreement, provided,
however, that in the case of any Transfer prior to an Initial Public Offering,
such Transfer is by gift or a domestic relations order to a “family member”, as
that term is defined in Rule 701 under the Securities Act. A Beneficiary,
Transferee, or other person claiming any rights under this Award Agreement shall
be subject to all terms and conditions of the Plan, the Management Shareholders’
Agreement and this Award Agreement, except as otherwise determined by the
Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

A-9



--------------------------------------------------------------------------------



 



     No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of this Option shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the Transfer and (ii) the written agreement of the
Transferee to comply with all the terms and conditions applicable to this Option
and any Shares purchased upon exercise of this Option that are or would have
been applicable to you, including the requirement to enter into a Management
Shareholders’ Agreement as a condition to the exercise of this Option.
     The Transfer of any Shares purchased upon exercise of this Option shall be
subject to the Management Shareholders’ Agreement. Notwithstanding any other
provision hereof, you shall not be permitted to Transfer Shares during a Lock-Up
Period.
No Compensation Deferrals.
     It is intended that the Option awarded pursuant to this Award Agreement be
exempt from Section 409A of the Code (“Section 409A”) because it is believed
that (i) the Exercise Price per Share may never be less than the Fair Market
Value of a Share on the Grant Date and the number of Shares subject to the
Option is fixed on the original Grant Date, (ii) the Transfer or exercise of the
Option is subject to taxation under Section 83 of the Code and Treasury
Regulation 1.83-7, and (iii) the Option does not include any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise of the Option. The provisions of this Award Agreement shall be
interpreted in a manner consistent with this intention. In the event that the
Company believes, at any time, that any benefit or right under this Award
Agreement is subject to Section 409A, then the Committee may (acting alone and
without any required consent by you) amend this Award Agreement in such manner
as the Committee deems necessary or appropriate to be exempt from or otherwise
comply with the requirements of Section 409A (including without limitation,
amending the Award Agreement to increase the Exercise Price per Share to such
amount as may be required in order for the Option to be exempt from
Section 409A).
     Notwithstanding the foregoing, the Company does not make any representation
to you that the Option awarded pursuant to this Agreement is exempt from, or
satisfies, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless you or any
Beneficiary for any tax, additional tax, interest or penalties that you or any
Beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.

A-10



--------------------------------------------------------------------------------



 



Entire Agreement; Governing Law; Jurisdiction; Waiver of Jury Trial.
     The Plan, the Management Shareholders’ Agreement, this Award Agreement and,
to the extent applicable, your Employment Agreement or any separation agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings,
representations and agreements (whether oral or written) of the Company and you
with respect to the subject matter hereof. This Award Agreement may not be
modified in a manner that adversely affects your rights heretofore granted under
the Plan, except with your consent or to comply with applicable law or to the
extent permitted under other provisions of the Plan, including, but not limited
to Sections 5(d), 16(g) or 17 of the Plan. This Award Agreement is governed by
the laws of the State of Delaware, without regard to its principles of conflict
of laws.
     ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS
AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF FLORIDA OR
(TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFORE) THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF FLORIDA, AND YOU IRREVOCABLY SUBMIT TO THE
JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.
ANY ACTIONS OR PROCEEDINGS TO ENFORCE A JUDGMENT ISSUED BY ONE OF THE FOREGOING
COURTS MAY BE ENFORCED IN ANY JURISDICTION.
     TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, YOU
HEREBY WAIVE, AND COVENANT THAT YOU WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT, TORT OR OTHERWISE.
     By signing this Award Agreement, you acknowledge receipt of a copy of the
Plan and represent that you are familiar with the terms and conditions of the
Plan, and hereby accept this Award subject to all provisions in this Award
Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement.
Electronic Delivery.
     The Company may, in its sole discretion, decide to deliver any documents
related to this Option or future options that may be awarded under the Plan by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

A-11



--------------------------------------------------------------------------------



 



Agreement Severable.
     In the event that any provision in this Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.
Language.
     If you have received this Award Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different that the English version, the English version will control.

A-12